Exhibit 10.01

AMENDMENT NO. 1 TO

EDUCATION MANAGEMENT CORPORATION

2006 STOCK OPTION PLAN

This AMENDMENT NO. 1 TO EDUCATION MANAGEMENT CORPORATION 2006 STOCK OPTION PLAN
(the “Amendment”), is made effective as of March 9, 2007.

RECITALS

WHEREAS, Education Management Corporation, a Pennsylvania corporation (the
“Company”) adopted the Education Management Corporation 2006 Stock Option Plan
(the “Plan”), effective as of June 1, 2006.

WHEREAS, Section 13 of the Plan provides, in part, that the Board of Directors
of the Company (the “Board”) may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made without the consent of a
Participant (as defined in the Plan), if such action would diminish any of the
rights of such Participant under any Option (as defined in the Plan) theretofore
granted to such Participant under the Plan.

WHEREAS, the Board has determined it is in the best interest of the Company and
its shareholders to amend the Plan in order to increase the number of Shares (as
such term is defined in the Plan) which may be issued under the Plan.

NOW THEREFORE, the Plan is hereby amended as follows:

1. Amendment of Section 3 of the Plan. The first sentence of Section 3 of the
Plan is hereby deleted in its entirety and replaced with the following:

“The total number of Shares which may be issued under the Plan is 1,620,171,
subject to adjustment pursuant to Section 8 hereof.”

2. References to Plan. Following the execution of this Amendment, all references
in the Plan to the “Plan” shall be deemed to be references to the Plan as
amended by this Amendment.

3. No Further Amendments. Except as expressly amended and modified herein, all
terms and provisions of the Plan shall remain in full force and effect.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the day
and year first above written.

 

EDUCATION MANAGEMENT CORPORATION By:  

/s/ Edward H. West

Name:   Edward H. West Title:   Executive Vice President and Chief Financial
Officer